Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on 01/08/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010016677.X application as required by 37 CFR 1.55.

Election/Restrictions
Claims 1, 3-10 and 12-18 are allowable. Claims 10-18 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions (Group I and Group II), as set forth in the Office action mailed on 10/13/2021, is hereby withdrawn and claims 10-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Steven Lessoff on 1/13/2022.

Cancel claims 2 and 11

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A display panel, comprising:
a first substrate comprising a thin-film transistor, a display region, and a non-display region outside the display region;
a plurality of bonding pads disposed on the non-display region of the first substrate, wherein the plurality of bonding pads are electrically connected to the thin-film transistor and extend to a side of the first substrate;
an insulating adhesive coated on the plurality of bonding pads;
a sealant coated on the first substrate along a boundary line between the display region and the non-display region;
a blocking layer disposed on the insulating adhesive; 
a second substrate disposed on the sealant; wherein the side of the first substrate, a side of the plurality of bonding pads, a side of the insulating adhesive, a side of the blocking layer, and a side of the second substrate are coplanar; and
a chip on film (COF) disposed on the side of the first substrate, the side of the plurality of bonding pads, the side of the insulating adhesive, the side of the blocking layer, and the side of the second substrate, which are coplanar;
wherein the COF comprises an anisotropic conductive film coated with a conductive adhesive, the COF is bonded to the side of the plurality of bonding pads through the conductive adhesive and the anisotropic conductive film, and each of the plurality of bonding pads is electrically connected to a corresponding circuit on the COF; and
wherein when the COF is bonded to the side of the plurality of bonding pads, the blocking layer prevents the conductive adhesive from overflowing and makes a circuit of each of the plurality of bonding pads be insulated from each other.

Replace independent claim 10 with the following:
10. 	(Currently Amended)	A manufacturing method of a display panel, comprising the steps of:
step S10: providing a first substrate comprising a thin-film transistor, a display region, and a non-display region outside the display region;
step S20: forming a plurality of bonding pads on the non-display region of the first substrate, wherein the plurality of bonding pads are electrically connected to the thin-film transistor and extend to a side of the first substrate;
step S30: coating an insulating adhesive on the plurality of bonding pads;
step S40: coating a sealant on the first substrate along a boundary line between the display region and the non-display region;
step S50: forming a blocking layer on the insulating adhesive; 

wherein the side of the first substrate, a side of the plurality of bonding pads, a side of the insulating adhesive, a side of the blocking layer, and a side of the second substrate are coplanar; and
step S70: attaching a chip on film (COF) on the side of the first substrate, the side of the plurality of bonding pads, the side of the insulating adhesive, the side of the blocking layer, and the side of the second substrate, which are coplanar;
wherein the COF comprises an anisotropic conductive film coated with a conductive adhesive, the COF is bonded to the side of the plurality of bonding pads through the conductive adhesive and the anisotropic conductive film, and each of the plurality of bonding pads is electrically connected to a corresponding circuit on the COF; and
wherein when the COF is bonded to the side of the plurality of bonding pads, the blocking layer prevents the conductive adhesive from overflowing and makes a circuit of each of the plurality of bonding pads be insulated from each other.

Allowable Subject Matter
Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 10, the prior art of record fails to teach or render obvious the combination of limitations of claims 1 and 10 “a second substrate disposed on the sealant; wherein the side of the first substrate, a side of the plurality of bonding pads, a side of the insulating adhesive, a side of the blocking layer, and a side of the second substrate are coplanar and wherein when the COF is bonded to the side of the plurality of bonding pads, the 
Dependent claims 3-9 and 12-18 are inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Du et al. (US Pub# 2021/0333591), Qiu et al. (US Pat # 11,156,889), Zhang (US Pat # 10,606,109), Zhou et al. (US Pub# 2020/0035936), Zhang et al. (US Pub# 20200029439), Kawata (US Pat# 10,401,560), Lee et al. (US Pub# 2019/0204669), Son et al. (US Pub# 2018/0067354) and Shin et al. (US Pub# 20170017108).
Du discloses a display panel (Fig. 7), comprising a thin-film transistor 100, a display region 100’, and a non-display region 110’ outside the display region 100’; a plurality of bonding pads (GE) disposed on the non-display region of the thin-film transistor 100, wherein the plurality of bonding pads are electrically connected to the thin-film transistor and extend to a side of the thin-film transistor 100; an insulating adhesive (ILD) coated on the plurality of bonding pads (GE); a sealant (OCA) coated on the thin-film transistor 100; a blocking layer (Top Polarizer) disposed on the insulating adhesive and a second substrate (Cover Glass) disposed on the sealant, a chip on film (COF) disposed on the side of the thin-film transistor 100, the side of 
Qiu discloses a display panel (Fig. 9), comprising a first substrate 92 comprising a thin-film transistor (92 comprises tft), a display region (fig. 9, left side), and a non-display region (fig. 9, right side) outside the display region; a plurality of bonding pads (95) disposed on the non-display region of the thin-film transistor, wherein the plurality of bonding pads (95) are electrically connected to the thin-film transistor (92) and extend to a side of the thin-film transistor; an insulating adhesive (924) coated on the plurality of bonding pads (95); a sealant (94) coated on the thin-film transistor; a blocking layer (93) disposed on the insulating adhesive (924) and a second substrate (91) disposed on the sealant, a chip on film (COF) (99) disposed on the side of the thin-film transistor (part of 92), the side of the plurality of bonding pads (95), the side of the insulating adhesive (924), the side of the blocking layer (93), and the side of the second substrate (91).
Zhang discloses a display panel (Fig. 6E), comprising a first substrate 100 comprising a display region (101), and a non-display region (102) outside the display region (101); a plurality of bonding pads (220) disposed on the non-display region (102), wherein the plurality of bonding pads (220) are electrically connected to the first substrate (100) and extend to the first substrate; an insulating adhesive (210) coated on the plurality of bonding pads (220); a sealant (300) coated on the first substrate (100) and a second substrate (500) disposed on the sealant (300).





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896